DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed May 3, 2021 have been entered into the file. Currently, claims 1, 7, 9, 11, and 19 are amended, claims 5, 12, and 20 are cancelled, and claims 21-22 are new, resulting in Claims 1-4, 6-11, 13-19, and 21-22 pending for examination.
This is a non-final office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quantrille (US 5431991).
With respect to claim 1, Quantrille teaches composite elastic fabric (fibrous composite) that are substantially non-extensible in the machine direction (first direction) and have substantial elastic properties in the cross-machine direction (second direction) (col. 2, line 67 – col. 3, line 2). Fig. 1 illustrates an elastomeric net 10 (second layer) having a plurality of substantially continuous strands or filaments oriented in the machine direction (a plurality of filament yarns oriented in the first direction and disposed along the second dimension) of the fabric as indicated by arrow 12 (first direction) and a plurality of substantially continuous filaments or strands oriented in the cross-machine direction of the fabric is indicated by arrow 14 (second direction) (the first direction and the second direction being substantially perpendicular to each other) (FIG. 1; col. 4, lines 46-56). The strands oriented in the machine direction (first direction) are substantially non-extensible strands while the strands oriented in the cross machine direction (second direction) are substantially elastic (the fibrous composite has a greater degree of extensibility in the second direction than in the first direction) (col. 4, lines 46-56). The elastomeric net 10 (second layer) is applied onto a carded layer 22 (first layer) (col. 7, lines 6-7). A second carded fibrous layer 34 (third layer) is deposited onto the two layer structure 30 to thereby form a three-layer composite structure 36 consisting of a carded web (first layer)/elastomeric net (second layer)/carded web (third layer) (col. 7, lines 21-25). The composite structure 36 is thereafter hydroentangled (mechanically entangled) to intimately hydroentangle (mechanically entangled) the fibers in each of the layers 22 (first layer) and 34 (third layer) with each other and with net 10 (second layer) (col. 7, lines 40-50). Each of the webs 22 (first layer) and 34 (third layer) include staple and/or natural fibers (col. 9, lines 54-65).

Claim(s) 7-8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quantrille (US 5334446)1.
With respect to claim 7, Quantrille ‘446 teaches composite elastic nonwoven fabrics (fibrous composite) having desirable coherency, strength, conformability, and stretch and recovery properties (col. 1, lines 5-9). The composite elastic nonwoven fabrics (fibrous composite) of the invention include an elastomeric net (second layer comprising a first plurality of yarns oriented in the first direction and disposed along the second dimension of the first layer and a second plurality of yarns oriented in the second direction and disposed along the first dimension of the first layer) and a fibrous web (first layer) intimately hydroentangled (mechanically entangled) together (col. 2, lines 25-29). The fibrous web (first layer) includes binder fibers and at least a portion of the binder fibers extends through apertures in the elastomeric net (col. 2, lines 25-29). In preferred embodiments separate fibrous webs (first layer and third layer) containing binder fibers are disposed on opposite sides of the elastomeric net (second layer) (the second layer is disposed between the first layer and the third layer) prior to hydroentangling (mechanical entanglement) (col. 2, line 67 – col. 3, line 6). This ensures that the elastomeric net (second layer) is confined within the interior of the composite fabric and that sufficient textile fibers are provided on each side of the fibrous net so that the hand and coherent nature of the fabric is improved (col. 2, line 67 – col. 3, line 6). During the hydroentanglement (mechanical entanglement) treatment, the binder fibers and the staple or natural fibers, when present, in the carded web layers 12 (first layer) and 26 (third layer) are forced into and/or 20 (second layer) (the staple fibers of the third layer are mechanically entangled with the plurality of yarns of the second layer and the plurality of fibers of the first layer) (col. 4, lines 60-63). Preferably, each of the webs 12 (first layer) and 26 (third layer) also include staple and/or natural fibers (col. 8, lines 26-27). As can be seen in FIG. 3, the web 12 (first layer) has a first dimension extending in a first direction and a second dimension extending in a second direction (FIG. 3).
The invention of Quantrille ‘446 also provides fabrics having anisotropic stretch properties, i.e., directionalized stretch properties, by employing elastomeric nets having different stretch properties in the longitudinal net strands and the transverse net strands (the fibrous composite has a greater degree of extensibility in the second direction than in the first direction) (col. 3, lines 15-27). Thus, elastomeric nets in which only the strands of one direction, e.g., only the longitudinal or only the transverse strands are elastomeric, can be employed to provide composite fabrics having elasticity in only the longitudinal or only the transverse dimension, respectively (col. 3, lines 15-27). The elastic net 20 (second layer) includes an elastic material making up either or both of the longitudinal, i.e. machine direction (first direction), strands and/or the transverse, i.e. cross machine direction (second direction), strands (col. 8, lines 48-51).

With respect to claim 8, Quantrille ‘446 teaches all the limitations of claim 7 above. Quantrille ‘446 further teaches the composite elastic nonwoven fabrics (fibrous composite) of the invention include an elastomeric net (open mesh) (second layer) (col. 2, lines 25-29). Quantrille ‘446 further teaches the use of a scrim (second layer) (col. 13, lines 32-33 and 56; col. 14, line 43).

With respect to claim 15, Quantrille ‘446 teaches all the limitations of claim 7 above. Quantrille ‘446 further teaches the staple fibers may be formed from polypropylene, nylon, or acrylic (col. 8, lines 27-37; col. 10, lines 16-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5431991) as applied to claim 1 above.
With respect to claim 3, Quantrille teaches all the limitations of claim 1 above. Quantrille further teaches the use of a filament of linear low density polyethylene having a denier of 844 (937 dtex) (col. 10, lines 60-65). In Example 1, the net (second layer) has linear low density polyethylene in the machine direction (first direction) (col. 11, lines 55-56). Quantrille does not explicitly teach the use of 844 dpf LDPE in Example 1, however it would have been obvious to one of ordinary skill in the art to use 844 dpf LDPE as the machine direction (first direction) strand because the LDPE exhibited substantial stability even at a temperature of 100oC (col. 11, lines 5-8).

With respect to claim 4, Quantrille teaches all the limitations of claim 1 above. Quantrille further teaches that the number of strands per inch in each of the machine (first layer) and cross-machine (second layer) directions of the net range from between about 2 and 30 strands per inch, preferably from 5 to about 20 strands per inch (col. 5, lines 11-16).
The strands per inch range substantially overlaps the claimed range in the instant claim 4. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5431991) as applied to claim 1 above, and further in view of Williamson (US 2003/0217777)2,3  and Kiest, Jr. (US 8118063)2,4,5.
With respect to claim 2, Quantrille teaches all the limitations of claim 1 above.
Quantrille is silent as to the fibrous composite having a machine direction (first direction) stretch of less than about 9% at a load of 10 lb-f/2-in. strip.
Williamson teaches a stretch-resistant liner for a pipe which is made of a multilayered tube-shaped lining that includes a first sealing sleeve comprising a layer of non-woven material impregnated with a curable resin; a support sleeve comprising a layer of stretch resistance woven material; a second sealing sleeve comprising a layer of nonwoven material impregnated with a curable resin; and optionally a barrier layer (paragraph [0008]). The woven fabrics used in the support sleeves have low elongations, such as an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) (paragraph [0021]). Since the liner is stretch resistant, it takes the guesswork out of sizing liners for coating pipes, prevents blockages that would be caused by extension of the liners past the end of the pipe, and eliminates the need for expensive trimming equipment (paragraph [0013]).
Since both Quantrille and Williamson teach nonwoven composites with a reinforcing material with no machine direction (first direction) stretch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified first direction) to have an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) in order to take the guesswork out of sizing liners and to eliminate the need for expensive trimming equipment.
Quantrille, and Williamson does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip, however it is reasonable to presume that the elongation will be less than 9% at a lower force, because Williamson teaches an elongation that is already lower than 9% at a force that is larger than 10 lb-f/2-in. strip. When a lower force is applied a lower elongation will be achieved, as can be seen in paragraph [0021] of Williamson. Therefore if a force of 10 lb-f/2-in. strip is applied it would be expected that the elongation would remain below 9%, particularly below 5%.
Quantrille in view of Williamson is silent as to the composite elastic fabric (fibrous composite) having a cross machine direction (second direction) stretch of more than about 9% at a load of 10 lb-f/2-in. strip.
Kiest ‘063 teaches a liner 10 which is formed by a tubular fabric that includes a fabric fiber material which can be stretched circumferentially (second direction) up to at least approximately 100% of its non-stretched diameter (elongation
Since both Quantrille in view of and Williamson and Kiest ‘063 teach composite fabrics with cross machine direction stretch (second direction), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross machine direction (second direction) stretch of Quantrille in view of Williamson to be 100% (elongation) in order to allow it to conform to a shape, e.g. the shape of a pipe even at bends and curves, without creating undesirable folds in the liner.
Quantrille in view of Williamson, and Kiest ‘063 does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip, however it is reasonable to presume that a stretch of 100% will be greater than 9% at a force of 10 lb-f/2-in. strip, due to the large stretchability of the material used.
With respect to the elongation ratio, a stretch of at least 100% in the cross machine direction (second direction) and less than 5% in the machine direction (first direction) results in a ratio of at least 20 to 1.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5431991) as applied to claim 1 above, and further in view of Wood (US 4009063)6 and Wood (US 4390574)1,7.
With respect to claim 6, Quantrille teaches all the limitations of claim 1 above.
Quantrille is silent as to the carded nonwovens comprising from about 40 wt% to about 60 wt% of staple fibers having a denier of from about 0.7 dpf to about 6 dpf, and from about 40 wt% to about 60 wt% of staple fibers having a denier from about 4 dpf to about 8 dpf.
Wood teaches the linings of pipes and passageways with a laminate of nonwoven felt and plastic sheet material (col. 2, lines 33-44). The felt fibrous material is a mat or web of randomly oriented fibers which is suitable for a carrier for resin when impregnated and may be made of up of fibers of thicker fibers up to about 10 denier blended with thinner fibers down to a minimum of one and a half denier (col. 2, lines 49-64). Carrying and adsorption of the resin is governed by the thickness of the individual fibers and the density of the felt and one skilled in the art will readily be able to obtain the necessary parameters for the mat or web for absorbing a given quantity of resin by a process of trial and error (col. 2, line 64 – col. 3, line 5). The web or mat may be needled or carded and may or may not include filamentary reinforcement (col. 3, lines 6-7).
The denier ranges of Wood substantially overlap the claimed ranges in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one 
Since both Quantrille and Wood teach nonwoven laminates with fibrous reinforcement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwovens of Quantrille to have a blend of deniers with the thicker fibers being up to 10 denier and the thinner fibers having a minimum of 0.5 denier in order to provide a felt that readily absorbs the necessary amount of resin.
Quantrille in view of Wood is silent as to the weight percentages of each denier in the blend.
Wood ‘574 teaches the lining of a passageway with a tube of felt material bonded on the outside by a liquid impermeable membrane, where the felt is soaked in a synthetic resin and comprises a filler (col. 1, lines 11-29). The felt comprises a felt of relatively fine denier and a felt of relatively coarse denier, these two layers being made integral to form the composite felt (col. 4, lines 45-51). The coarse denier felt is a relatively loose and open structure into which resin and fillers penetrate easily, whereas the fine denier felt provides strength (col. 4, lines 54-61).
Since both Quantrille in view of Wood and Wood ‘574 teach fabric reinforced nonwovens with two different fiber deniers, it would have been obvious for one of ordinary skill in the art at the time the .
	
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446)8 as applied to claim 7 above, and further in view of Ohtsuga (US 4684556)9.
With respect to claim 9, Quantrille ‘446 teaches all the limitations of claim 7 above.  Quantrille ‘446 further teaches fabrics having anisotropic stretch properties, i.e., directionalized stretch properties, by employing elastomeric nets having different stretch properties in the longitudinal net strands and the transverse net strands (col. 3, lines 15-27). Thus, elastomeric nets in which only the strands of one direction, e.g., only the longitudinal or only the transverse strands are elastomeric, can be employed to provide composite fabrics having elasticity in only the longitudinal or only the transverse dimension, respectively (col. 3, lines 15-27). The elastic net 20 (second layer) includes an elastic material making up either or both of the longitudinal, i.e. machine direction (first direction), strands and/or the transverse, i.e. cross machine direction (second direction), strands (col. 8, lines 48-51). The elastic material may be a polyester elastomer (col. 8, lines 63-65).
Quantrille ‘446 is silent as to the elastic yarns comprising textured filaments.
Ohtsuga teaches a tubular textile lining comprising a tubular textile jacket made of crimped yarns of polybutylene terephthalate (PBT) fibers (col. 1, lines 6-22). The crimped yarns 
Since both Quantrille ‘446 and Ohtsuga teach stretchable composite fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber that provides stretch (yarns oriented in a second direction) to be a crimped yarn of polybutylene terephthalate and the non-stretch fiber to be a normal, i.e. non-crimped yarn, because it is known in the art to use crimped PBT fibers to provide directional stretch in woven fabrics.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446)10 in view of Ohtsuga (US 4684556)11 as applied to claim 9 above, and further in view of Kiest, Jr. (US 8118063)4,12 and Williamson (US 2003/0217777)4,13.
With respect to claim 10, Quantrille ‘446 in view of Ohtsuga teaches all the limitations of claim 9 above. Quantrille ‘446 further teaches fabrics having anisotropic stretch properties, i.e., directionalized stretch properties, by employing elastomeric nets having different stretch properties in the longitudinal net strands and the transverse net strands (col. 3, lines 15-27). Thus, elastomeric nets in which only the strands of one direction, e.g., only the longitudinal or only the transverse strands are elastomeric, can be employed to provide composite fabrics having elasticity in only the longitudinal or only the transverse dimension, respectively (col. 3, lines 15-27). The elastic net 20 (second layer) includes an elastic material making up either or both of the longitudinal, i.e. machine direction (first direction), strands and/or the transverse, i.e. cross machine direction (second direction), strands (col. 8, lines 48-51).
Quantrille ‘446 in view of Ohtsuga is silent as to the fibrous composite having a radial (second direction) stretch of at least about 5% at a load of 10 lb-f/2-in. strip.
Kiest ‘063 teaches a liner 10 which is formed by a tubular fabric that includes a fabric fiber material which can be stretched circumferentially (second direction) up to at least elongation) (col. 3, lines 15-23). Allowing a sleeve to stretch to such an extent allows the sleeve to conform to the shape of the pipe even at bends and curves in the pipeline without creating undesirable folds in the liner (col. 2, lines 29-35).
Since both Quantrille ‘446 in view of Ohtsuga and Kiest ‘063 teach composite stretch fabric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial (second direction) stretch of Quantrille to be 100% (elongation) in order to allow the sleeve to conform to the shape of the piper even at bends and curves without creating undesirable folds in the liner.
Quantrille ‘446 in view of Ohtsuga and Kiest ‘063 does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip, however it is reasonable to presume that a stretch of 100% will be greater than 5% at a force of 10 lb-f/2-in. strip, due to the large stretchability of the material used.
Quantrille ‘446 in view of Ohtsuga and Kiest ‘063 is silent as to the fibrous composite having a longitudinal (first direction) stretch of about 0.5% to about 5% at a load of 10 lb-f/2-in. strip.
Williamson teaches a stretch-resistant liner for a pipe which is made of a multilayered tube-shaped lining that includes a first sealing sleeve comprising a layer of non-woven material impregnated with a curable resin; a support sleeve comprising a layer of stretch resistance woven 2) (paragraph [0021]). Since the liner is stretch resistant, it takes the guesswork out of sizing liners for coating pipes, prevents blockages that would be caused by extension of the liners past the end of the pipe, and eliminates the need for expensive trimming equipment (paragraph [0013]).
Since both Quantrille ‘446 in view of Ohtsuga and Kiest ‘063 and Williamson teach composite stretch fabric with stretch in only one direction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the warp fibers of Quantrille ‘446 in view of Ohtsuga and Kiest ‘063 which extend in the longitudinal direction (first direction) to have an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) in order to take the guesswork out of sizing liners for coating pipes, prevents blockage that would be caused by the extension of the liners past the end of the pipe, and to eliminate the need for expensive trimming equipment.
Quantrille ‘446 in view of Ohtsuga, Kiest ‘063, and Williamson does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip, however it is reasonable to presume that the elongation will be about 0.5% to about 5% at a lower force, because Williamson teaches an elongation that is within the claimed range at a force that is larger than 10 lb-f/2-in. strip. When a lower force is applied a lower elongation will be achieved, as can be seen in paragraph [0021] of Williamson. Therefore if a force of 10 lb-
With respect to the elongation ratio, a stretch of at least 100% radially (second direction) and less than 5% longitudinally (first direction) results in a ratio of at least 20 to 1.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446)14 as applied to claim 7 above, and further in view of Quantrille (US 5431991) and De Meyer (US 2003/0181111)15.
With respect to claim 11, Quantrille ‘446 teaches all the limitations of claim 7 above.
Quantrille ‘446 is silent as to the non-extensible yarns (yarns oriented in the first direction) having a denier of from about 500 dpf to about 1500 dpf.
Quantrille teaches composite elastic fabric that are substantially non-extensible in the machine direction and have substantial elastic properties in the cross-machine direction (col. 2, line 67 – col. 3, line 2). Fig. 1 illustrates an elastomeric net 10 having a plurality of substantially continuous strands or filaments oriented in the machine direction of the fabric as indicated by arrow 12 and a plurality of substantially continuous filaments or strands oriented in the cross-machine direction of the fabric is indicated by arrow 14 (FIG. 1; col. 4, lines 46-56). The elastomeric net 10 is applied onto a carded layer 22 (col. 7, lines 6-7). A second carded fibrous layer 34 is deposited onto the two layer structure 30 to thereby form a three-layer composite structure 36 consisting of a carded web/elastomeric net/carded web (col. 7, lines 21-25). The composite structure 36 is thereafter hydroentangled to intimately hydroentangle the fibers in each of the layers 22 and 34 with each other and with net 10 (col. 7, lines 40-50). Quantrille further teaches the use of a filament of linear low density polyethylene having a denier of 844 (937 dtex) (col. 10, lines 60-65). In Example 1, the net has linear low density polyethylene in the machine direction (col. 11, lines 55-56). The LDPE strand exhibited substantial stability even at a oC (col. 11, lines 5-8).
Since both Quantrille ‘446 and Quantrille teach nonwoven/net/nonwoven composite fabrics hydroentangled together with stretch in one direction, it would have been obvious to one of ordinary skill in the art before the effective filing yarns oriented in the first direction) of Quantrille to be LDPE with a dpf of 844 because they exhibit substantial stability even at a temperature of 100oC.
Quantrille ‘446 in view of Quantrille is silent as to the elastic strands (yarns oriented in the second direction) having a denier of from about 50 dpf to 200 dpf.
De Meyer teaches a reinforcement fabric for use in manufacture of hoses and pipes having a body matrix of polymer material, said reinforcement fabric comprising a collection of substantially parallel reinforcement yarns organized along a longitudinal direction of the fabric and a plurality of transverse and/or bias yarns interconnecting the reinforcement yarns (paragraph [0005]). The reinforcement yarns are typically relatively heavy cords which the interconnecting yarns are substantially lighter and may be as light as simple threads (paragraph [0007]). In the context of De Meyer, “lighter” means that there is much less weight in the transverse yarns than the longitudinal yarns (paragraph [0007]). This typically results in the transverse and/or bias yarns having a considerably lesser tensile strength than the reinforcement yarns (paragraph [0007]). The second or weft direction yarns are merely present to keep the main direction together (paragraph [0025]). The reinforcement yarns or cords have lower elasticity and consequently exhibit less elongation (paragraph [0008]).
Since both Quantrille ‘446 in view of Quantrille and De Meyer teach reinforcement fabric comprising longitudinal non-stretch reinforcement fibers, it yarns oriented in the second direction) of Quantrille ‘446 in view of Quantrille have a lower linear density (i.e., weight), in order to provide weft yarns that keep the larger reinforcement yarns together without providing a substantial increase to reinforcement.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446)16 as applied to claim 7 above, and further in view of Wood (US 4009063)17 and Wood (US 4390574)4,18.
With respect to claim 13, Quantrille ‘446 teaches all the limitations of claim 7 above.
Quantrille ‘446 is silent as to the felt comprising from about 40 wt% to about 60 wt% of staple fibers having a denier of from about 0.7 dpf to about 6 dpf, and from about 40 wt% to about 60 wt% of staple fibers having a denier from about 4 dpf to about 8 dpf.
Wood teaches the linings of pipes and passageways with a laminate of nonwoven felt and plastic sheet material (col. 2, lines 33-44). The felt fibrous material is a mat or web of randomly oriented fibers which is suitable for a carrier for resin when impregnated and may be made of up of fibers of thicker fibers up to about 10 denier blended with thinner fibers down to a minimum of one and a half denier (col. 2, lines 49-64). Carrying and adsorption of the resin is governed by the thickness of the individual fibers and the density of the felt and one skilled in the art will readily be able to obtain the necessary parameters for the mat or web for absorbing a given quantity of resin by a process of trial and error (col. 2, line 64 – col. 3, line 5). The web or mat may be needled or carded and may or may not include filamentary reinforcement (col. 3, lines 6-7).
The denier ranges of Wood substantially overlap the claimed ranges in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping 
Since both Quantrille ‘446 and Wood teach nonwoven laminates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Quantrille ‘446 to have a blend of deniers with the thicker fibers being up to 10 denier and the thinner fibers having a minimum of 0.5 denier in order to provide a felt that readily absorbs resin.
Quantrille ‘446 and Wood are silent as to the weight percentages of each denier in the blend.
Wood ‘574 teaches the lining of a passageway with a tube of felt material bonded on the outside by a liquid impermeable membrane, where the felt is soaked in a synthetic resin and comprises a filler (col. 1, lines 11-29). The felt comprises a felt of relatively fine denier and a felt of relatively coarse denier, these two layers being made integral to form the composite felt (col. 4, lines 45-51). The coarse denier felt is a relatively loose and open structure into which resin and fillers penetrate easily, whereas the fine denier felt provides strength (col. 4, lines 54-61).
Since both Quantrille ‘446 in view of Wood and Wood ‘574 teach resin impregnated nonwoven laminates, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the weight percent of the thicker denier fiber and the thinner denier fiber to include the claimed range. One would have been motivated to provide a felt that has an open enough structure to accept the required amount .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446)19 as applied to claim 7 above, and further in view of Free (US 2017/0082220)20,21.
With respect to claim 14, Quantrille ‘446 teaches all the limitations of claim 7 above.
Quantrille ‘446 is silent as to the fibrous composite having a basis weight of from about 5 osy to about 35 osy.
Free teaches a method of lining a pipe which comprises providing a liner tube impregnated with a curable polymer (paragraph [0004]). The liner tube comprises a liner material having opposite first and second longitudinal edge margins and including a strength layer and a felt backing layer (paragraph [0004]). The composite liner material including the felt layer and the strength layer can have a weight per unit area of from about 1200 g/m2 to about 2150 g/m2 (35-63 osy) (paragraph [0025]).
Since both Quantrille ‘446 and Free teach nonwoven laminates with a strength layer and a felt backing layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven composite of Quantrille to have a basis weight of about 1200 g/m2 to about 2150 g/m2 (35-63 osy), because it is a known basis weight that would yield predictable results. See MPEP 2143.
As to the ranges recited in the claims, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 (I). In the instant case both the claimed invention and the prior art classify the basis weight range by “about”, and .

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446)22 as applied to claim 7 above, and further in view of Kiest (US 9052053)23,24,25.
With respect to claims 16-17, Quantrille ‘446 teaches all the limitations of claim 7 above.
Quantrille ‘446 is silent as to the fibrous composite further comprising a layer of polymeric material, wherein the layer of polymeric material comprises a polymer film or an extrusion coating and wherein the layer of polymeric material comprises at least one of polyvinyl chloride, polyurethane, nylon, and polypropylene.
Kiest ‘053 teaches a liner 20 shown as a reinforced liner for lining the interior of a conduit, such as a sewer pipe (col. 4, lines 24-34). The liner 20 includes three layers: a coating layer 10, a single layer of a resin-absorbent fabric 12, and a reinforcing layer 14 (col. 4, lines 24-34). The single layer of resin-absorbent fabric is preferably constructed of a non-woven material, such as felt (col. 4, lines 35-36). For the reinforcing layer a scrim may be used (col. 6, lines 14-25). Preferably the reinforcing layer 14 will provide reinforcement or stretch resistance along a 
Kiest ‘053 further teaches the reinforcing layer or scrim may comprise two different materials in order to allow varying degrees of pre-cure stretch or post-cure strength in different directions of the liner 20 (col. 6, line 66-col. 7, line 2). The first material may comprise an elastic yarn or thread that allows stretch in a first direction of the fabric (col. 7, lines 2-13). The second material may comprise a non-stretching material that limits stretch in a second direction of the fabric (col. 7, lines 2-13). The first surface of the layer of resin-absorbent fabric 12 includes a polymeric coating 10, comprising an impervious polymeric coating or film, preferably a thermoplastic polyurethane but may be made of other materials such as polyethylene or polyvinyl chloride (col. 5, lines 10-15). The polymeric coating 10 on the liner 20 may be used to ensure a leak-free tube and provide a slick surface to the lining after the conduit is lined (col. 5, lines 56-58).
Since both Quantrille ‘446 and Kiest ‘053 teach nonwoven laminates comprising a one-way stretch scrim needled to a nonwoven fabric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite nonwoven fabric (fibrous composite) of Quantrille ‘446 to include a polymeric coating or film of thermoplastic polyurethane, polyethylene, or polyvinyl chloride in order to provide a composite that is leak-free with a slick surface.

With respect to claim 18, 
Quantrille ‘446 is silent as to the fibrous composite rolled into a tube, wherein the tube is for being used a pipe liner.
Kiest ‘053 teaches a liner 20 shown as a reinforced liner for lining the interior of a conduit, such as a sewer pipe (col. 4, lines 24-34). The liner 20 includes three layers: a coating layer 10, a single layer of a resin-absorbent fabric 12, and a reinforcing layer 14 (col. 4, lines 24-34). The single layer of resin-absorbent fabric is preferably constructed of a non-woven material, such as felt (col. 4, lines 35-36). For the reinforcing layer a scrim may be used (col. 6, lines 14-25). Preferably the reinforcing layer 14 will provide reinforcement or stretch resistance along a first direction of the sheet and less reinforcement or stretch resistance in the opposite direction of the sheet (col. 6, lines 14-25). The scrim may be constructed of yarns (col. 6, lines 51-52). The scrim may be attached to the resin-absorbent material by needling (col. 6, lines 52-63).
Kiest ‘053 further teaches the reinforcing layer or scrim may comprise two different materials in order to allow varying degrees of pre-cure stretch or post-cure strength in different directions of the liner 20 (col. 6, line 66-col. 7, line 2). The first material may comprise an elastic yarn or thread that allows stretch in a first direction of the fabric (col. 7, lines 2-13). The second material may comprise a non-stretching material that limits stretch in a second direction of the fabric (col. 7, lines 2-13).
Since both Quantrille ‘446 and Kiest ‘053 teach nonwoven laminates comprising a one-way stretch scrim needled to a nonwoven fabric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite nonwoven fabric (fibrous composite) of Quantrille ‘446 to be rolled into a tube and used as a pipe liner because it is known in the art to use the composites disclosed by Quantrille .

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest (US 9052053)26,27,28 in view of Kiest, Jr. (US 8118063)1,2,29 and Williamson (US 2003/0217777)1,30.
With respect to claims 19 and 21, Kiest ‘053 teaches a liner 20 (fibrous composite) shown as a reinforced liner for lining the interior of a conduit, such as a sewer pipe (col. 4, lines 24-34). The liner 20 (fibrous composite) includes three layers: a coating layer 10, a single layer of a resin-absorbent fabric 12 (first layer), and a reinforcing layer 14 (second layer) (col. 4, lines 24-34). The single layer of resin-absorbent fabric (first layer) is preferably constructed of a non-woven material, such as felt (col. 4, lines 35-36). For the reinforcing layer (second layer) a scrim may be used (col. 6, lines 14-25). A scrim 30 (second layer) may be described as a woven sheet generally including a warp 32 (first plurality of yarns oriented in a first direction) and a weft 34 second plurality of yarns oriented in a second direction) as shown in FIGS. 2A and 2B (col. 6, lines 14-25; FIGS. 2A and 2B). The intersection of the fibers may be configured in any way, as long as the scrim provides some reinforcement to the fabric in two directions, such as the x- and y-axis of a flat sheet (a first dimension extending in a first direction and a second dimension extending in a second direction, the first direction and the second direction being substantially perpendicular to one another) (col. 6, lines 14-25). Preferably the reinforcing layer 14 (second layer) will provide reinforcement or stretch resistance along a first direction of the sheet and less reinforcement or stretch resistance in the opposite direction of the sheet (the fibrous composite has a greater degree of extensibility in the second direction than in the first direction) (col. 6, lines 14-25). As can be seen in FIGS. 2A and 2B the warp yarns 32 (first plurality of yarns) are spaced apart in the weft direction (second direction) and the weft yarns 34 (second plurality of yarns) are spaced apart in the warp direction (first direction) (FIGS. 2A and 2B). The scrim may be constructed of yarns (col. 6, lines 51-52). The scrim (second layer) may be attached to the resin-absorbent material (first layer) by needling (mechanically entangled) (col. 6, lines 52-63).
Kiest ‘053 further teaches the reinforcing layer or scrim (second layer) may comprise two different materials in order to allow varying degrees of pre-cure stretch or post-cure strength in different directions of the liner 20 (col. 6, line 66-col. 7, line 2). The first material may comprise an elastic yarn or thread that allows stretch in a first direction (second direction) of the fabric (col. 7, lines 2-13). The second material may comprise a non-stretching material (plain filament yarn) that limits stretch in a second direction (first direction) of the fabric (col. 7, lines 2-13).
With respect to the fibers in the first layer being staple fibers, it is known in the art that there are two main types of fibers: continuous filaments and staple fibers. Therefore, to one of 
Kiest ‘053 further teaches the reinforcing layer 14 (second layer) will provide reinforcement or stretch resistance along a first direction of the sheet and less reinforcement or stretch resistance in the opposite direction of the sheet (the fibrous composite has a greater degree of extensibility in the second direction than in the first direction) (col. 6, lines 14-25).
Kiest ‘053 is silent as to the fibrous composite having a radial (second direction) stretch of at least about 5% at a load of 10 lb-f/2-in. strip.
Kiest ‘063 teaches a liner 10 which is formed by a tubular fabric that includes a fabric fiber material which can be stretched circumferentially (second direction) up to at least approximately 100% of its non-stretched diameter (elongation) (col. 3, lines 15-23). Allowing a sleeve to stretch to such an extent allows the sleeve to conform to the shape of the pipe even at bends and curves in the pipeline without creating undesirable folds in the liner (col. 2, lines 29-35).
Since both Kiest ‘053 and Kiest ‘063 teach tubular liners for pipes with radial stretch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial (second direction) stretch of Kiest ‘053 to be 100% (elongation) in order to allow the sleeve to conform to the shape of the piper even at bends and curves without creating undesirable folds in the liner.
Kiest ‘053 in view of Kiest ‘063 does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip according to ASTM D5035-11, however it is reasonable to presume that a 
Kiest ‘053 in view of Kiest ‘063 is silent as to the fibrous composite having a longitudinal (first direction) stretch of from about 0.5% to about 5% at a load of 10 lb-f/2-in. strip.
Williamson teaches a stretch-resistant liner for a pipe which is made of a multilayered tube-shaped lining that includes a first sealing sleeve comprising a layer of non-woven material impregnated with a curable resin; a support sleeve comprising a layer of stretch resistance woven material; a second sealing sleeve comprising a layer of nonwoven material impregnated with a curable resin; and optionally a barrier layer (paragraph [0008]). The woven fabrics used in the support sleeves have low elongations, such as an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) (paragraph [0021]). Since the liner is stretch resistant, it takes the guesswork out of sizing liners for coating pipes, prevents blockages that would be caused by extension of the liners past the end of the pipe, and eliminates the need for expensive trimming equipment (paragraph [0013]).
Since both Kiest ‘053 in view of Kiest ‘063 and Williamson teach reinforcing pipe liners comprising a nonwoven material and a reinforcing material with no longitudinal (first direction) stretch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-stretch material 56 of Kiest ‘053 in view of Kiest ‘063 which extend in the longitudinal direction (first direction) to have an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) in order to take the guesswork out of sizing liners for coating pipes, prevents blockage that would be caused by the 
Kiest ‘053 in view of Kiest ‘063 and Williamson does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip according to ASTM D5035-11, however it is reasonable to presume that the elongation will be within the claimed range at a lower force, because Williamson teaches an elongation that is already lower than 5% at a force that is larger than 10 lb-f/2-in. strip. When a lower force is applied a lower elongation will be achieved, as can be seen in paragraph [0021] of Williamson. Therefore if a force of 10 lb-f/2-in. strip is applied it would be expected that the elongation would remain below 5%.
With respect to the elongation ratio, a stretch of at least 100% radially (second direction) and less than 5% longitudinally (first direction) results in a ratio of at least 20 to 1.

Claim 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446)31 in view of Kiest, Jr. (US 8118063)32,33 and Williamson (US 2003/0217777)2,34.
With respect to claims 19 and 21-22, Quantrille ‘446 teaches composite elastic nonwoven fabrics (fibrous composite) having desirable coherency, strength, conformability, and stretch and recovery properties (col. 1, lines 5-9). The composite elastic nonwoven fabrics (fibrous composite) of the invention include an elastomeric net (second layer comprising a first plurality of yarns oriented in the first direction and disposed along the second dimension of the first layer and a second plurality of yarns oriented in the second direction and disposed along the first dimension of the first layer) and a fibrous web (first layer) intimately hydroentangled (mechanically entangled) together (col. 2, lines 25-29). The fibrous web (first layer) includes binder fibers and at least a portion of the binder fibers extends through apertures in the elastomeric net (col. 2, lines 25-29). In preferred embodiments separate fibrous webs (first layer and third layer) containing binder fibers are disposed on opposite sides of the elastomeric net (second layer) (the second layer is disposed between the first layer and the third layer) prior to hydroentangling (mechanical entanglement) (col. 2, line 67 – col. 3, line 6). This ensures that the elastomeric net (second layer) is confined within the interior of the composite fabric and that sufficient textile fibers are provided on each side of the fibrous net so that the hand and coherent nature of the fabric is improved (col. 2, line 67 – col. 3, line 6). During the hydroentanglement (mechanical entanglement) treatment, the binder fibers and the staple or natural fibers, when present, in the carded web layers 12 (first layer) and 26 (third layer) are forced into and/or through the elastomeric net 20 (second layer) (the staple fibers of the third layer are mechanically entangled with the plurality of yarns of the second layer and the plurality of fibers of the first layer) (col. 4, lines 60-63). Preferably, each of the webs 12 (first layer) and 26 (third layer) also include staple and/or natural fibers (col. 8, lines 26-27). As can be seen in FIG. 3, the web 12 (first layer) has a first dimension extending in a first direction and a second dimension extending in a second direction (FIG. 3).
The invention of Quantrille ‘446 also provides fabrics having anisotropic stretch properties, i.e., directionalized stretch properties, by employing elastomeric nets having different stretch properties in the longitudinal net strands and the transverse net strands (the fibrous composite has a greater degree of extensibility in the second direction than in the first direction) 20 (second layer) includes an elastic material making up either or both of the longitudinal, i.e. machine direction (first direction), strands and/or the transverse, i.e. cross machine direction (second direction), strands (col. 8, lines 48-51).
Quantrille ‘446 is silent as to the fibrous composite having a radial (second direction) stretch of at least about 5% at a load of 10 lb-f/2-in. strip.
Kiest ‘063 teaches a liner 10 which is formed by a tubular fabric that includes a fabric fiber material which can be stretched circumferentially (second direction) up to at least approximately 100% of its non-stretched diameter (elongation) (col. 3, lines 15-23). Allowing a sleeve to stretch to such an extent allows the sleeve to conform to the shape of the pipe even at bends and curves in the pipeline without creating undesirable folds in the liner (col. 2, lines 29-35).
Since both Quantrille ‘446 and Kiest ‘063 teach composite stretch fabric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial (second direction) stretch of Quantrille ‘446 to be 100% (elongation) in order to allow the sleeve to conform to the shape of the piper even at bends and curves without creating undesirable folds in the liner.
Quantrille ‘446 in view of Kiest ‘063 does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip measured according to ASTM D5035-11, however it is reasonable 
Quantrille ‘446 in view of Kiest ‘063 is silent as to the fibrous composite having a longitudinal (first direction) stretch of about 0.5% to about 5% at a load of 10 lb-f/2-in. strip.
Williamson teaches a stretch-resistant liner for a pipe which is made of a multilayered tube-shaped lining that includes a first sealing sleeve comprising a layer of non-woven material impregnated with a curable resin; a support sleeve comprising a layer of stretch resistance woven material; a second sealing sleeve comprising a layer of nonwoven material impregnated with a curable resin; and optionally a barrier layer (paragraph [0008]). The woven fabrics used in the support sleeves have low elongations, such as an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) (paragraph [0021]). Since the liner is stretch resistant, it takes the guesswork out of sizing liners for coating pipes, prevents blockages that would be caused by extension of the liners past the end of the pipe, and eliminates the need for expensive trimming equipment (paragraph [0013]).
Since both Quantrille ‘446 in view of Kiest ‘063 and Williamson teach composite stretch fabric with stretch in only one direction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the warp fibers of Quantrille ‘446 in view of Kiest ‘063 which extend in the longitudinal direction (first direction) to have an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2
Quantrille ‘446 in view of Kiest ‘063 and Williamson does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip measured according to ASTM D5035-11, however it is reasonable to presume that the elongation will be about 0.5% to about 5% at a lower force, because Williamson teaches an elongation that is within the claimed range at a force that is larger than 10 lb-f/2-in. strip. When a lower force is applied a lower elongation will be achieved, as can be seen in paragraph [0021] of Williamson. Therefore if a force of 10 lb-f/2-in. strip is applied it would be expected that the elongation would remain below 5%.
With respect to the elongation ratio, a stretch of at least 100% radially (second direction) and less than 5% longitudinally (first direction) results in a ratio of at least 20 to 1.

Response to Arguments
Response – Claim Objections
The objection to the claims due to informalities is overcome by Applicant’s amendments to the claims in the response received on May 3, 2021.

Response – Claim Rejections 35 USC §112
The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed May 3, 2021.

Response – Claim Rejections 35 USC §103
Applicant’s arguments, see pages 7-12 of the response filed May 3, 2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as described above.
Applicant’s arguments with respect to claim(s) 7-18 have been considered but are moot because the new ground of rejection applied in light of the amendments to claim 7 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The remainder of the arguments filed on May 3, 2021 have been fully considered but are not persuasive.
On page 10 of the response Applicant submits that Kiest Jr. does not teach or suggest the particulars of claim 19 as presented, particularly “a load of 10 lb-f/2-in. strip” being applied to cause the elongation of “at least about 5%”. In contrast, Kiest Jr. does not teach or suggest the load necessary to cause the circumferential stretch of up to at least approximately 100%. Applicant concludes that as such it cannot be determined whether Kiest Jr. teaches or suggests a fibrous composite that exhibits the required elongation.
The Examiner respectfully disagrees. Kiest Jr. teaches a significantly larger elongation (at least about 100% greater than the non-stretch diameter) than is claimed (at least about 5%). While Kiest Jr. does not teach the load used to determine the at least about 100%, it is reasonable to presume that when a load of 10 lb-f/2-in. strip is applied an elongation of at least about 5% will be achieved, due to the large elongation taught by Kiest Jr.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hereinafter referred to as Quantrille ‘446
        2 Cited in IDS as US 6732763
        3 Previously presented
        4 Hereinafter referred to as Kiest ‘063
        5 Cited in IDS
        6 Previously presented
        7 Hereinafter referred to as Wood ‘574
        8 hereinafter referred to as Quantrille ‘446
        9 Previously presented
        10 Hereinafter referred to as Quantrille ‘446
        11 Previously presented
        12 Hereinafter referred to as Kiest ‘063
        13 Cited in IDS as US 6732763
        14 Hereinafter referred to as Quantrille ‘446
        15 previously presented
        16 Hereinafter referred to as Quantrille ‘446
        17 Previously presented
        18 Hereinafter referred to as Wood ‘574
        19 Hereinafter referred to as Quantrille ‘446
        20 Previously presented
        21 Cited in IDS
        22 Hereinafter referred to as Quantrille ‘446
        23 Previously presented
        24 Cited in IDS
        25 Hereinafter referred to as Kiest ‘053
        26 Previously presented
        27 Cited in IDS
        28 Hereinafter referred to as Kiest ‘053
        29 Hereinafter referred to as Kiest ‘063
        30 Cited in IDS as US 6732763
        31 Hereinafter referred to as Quantrille ‘446
        32 Previously presented
        33 Hereinafter referred to as Kiest ‘063
        34 Cited in IDS as US 6732763